Title: Queries to and Answers by Jacquelin Ambler, [3 December 1782–8 February 1783]
From: Madison, James,Ambler, Jacquelin
To: Ambler, Jacquelin,Madison, James


Editorial Note
In his letter to Edmund Randolph, 3 December 1782 (q.v.), JM enclosed two copies of these questions. One copy was for Randolph’s files, the other for delivery to Jacquelin Ambler, the Virginia state treasurer, for his reply. Randolph docketed his copy, “Queries sent to Mr. Ambler.” Having recovered this copy many years later, JM added “1783” to Randolph’s docket. Even later, in his old age, JM docketed his own draft copy “June 6 1782 Queries from R. Morris.” Above this docket, “James Madison” appears in an unknown hand.
The dates in the two dockets admit of no certain explanation. On the Randolph copy JM may have written “1783” as the year when he received the replies to his queries. On his draft copy he may have combined the year mentioned in query No. 16 with the day and month mentioned in query No. 20. “R. Morris” certainly did not prepare the list of questions, although as superintendent of finance he had sought answers to some of them and had conferred about them with JM and other delegates in Congress (Wharton, Revolutionary Diplomatic CorrespondenceFrancis Wharton, ed., The Revolutionary
          Diplomatic Correspondence of the United States (6 vols.; Washington, 1889)., IV, 601–4, 790–94; V, 164–69; JCCWorthington Chauncey Ford et al.,
        eds., Journals of the Continental Congress, 1774–1789 (34
        vols.; Washington, 1904–37)., XXII, 429–46; Papers of MadisonWilliam T. Hutchinson, William M. E. Rachal, et al., eds., The Papers of James
          Madison (5 vols. to date; Chicago, 1962——)., IV, 67–69; 72, n. 1; 140, n. 3; 269–70; 270, n. 2; 283–84). For the immediate context of the queries, see the first paragraph of JM to Randolph, 3 December 1782.
Although, in view of the efforts of Morris and Congress to obtain money to ease the severe financial crisis, JM hoped for quick replies to his queries, nearly two months elapsed before he received even a part of the desired information (JM to Randolph, 30 December 1782). The delay was occasioned by the heavy load of public duties borne by Ambler and other Virginia officials upon whom he had to depend for relevant financial data. In a letter of 1 February 1783 to JM, Ambler ambiguously remarked that he had been unable to obtain from the auditors “Answers to any of the other Queries” (LC: Madison Papers). This may signify either that he was at that time enclosing replies to some of the queries or had enclosed them in an earlier letter; but no earlier letter has been found. This enclosure, granting that he sent one either before or on 1 February 1783, probably answered only the first eight questions. The replies to these are now missing, and were in 1900, when Gaillard Hunt prepared his edition of JM’s writings (Madison, Writings(Hunt ed.). Gaillard Hunt, ed., The
          Writings of James Madison (9 vols.; New York, 1900–1910). [Hunt ed.], I, 271 n.). As for the remaining twelve questions, Ambler enclosed in his letter of 8 February 1783 (LC: Madison Papers) the replies made and written by Foster Webb, Jr., commissioner of the Virginia state treasury.
Thus, although a considerable interval of time separates the twenty questions from the twelve answers, they are brought together here in deference to clarity rather than chronology.
 
[3 December 1782]
1.  What is the amount of the old Contl: bills actually sunk by Virga. in pursuance of the Act of the 18th. of March?
2.  What is the probable sum remaining in the hands of Individuals in Virga?
3.  Does it circulate and at what value?
4.  How Stands the law with respect to it & what is the prospect of its further redemption?
5.  How much of the 6/10ths. of the new Contl. emissions has been issued?
6.  How much of the sum issued has been redeemed?
7.  At what value was it generally issued?
8.  At what value does the outstanding sum (if any) circulate?

9.  Have the State emissions been all funded at 1 for 1000 under the act for that purpose and what is the sum of specie certificates issued thereupon?
 
[3 December 1782–8 February 1783]


9.
Have the State Emissions been all funded at 1 for 1000 under the act for that purpose and what the sum of specie certificates issued thereupon?
}
A small sum only has been funded, the greater part being laid out in the purchase of back lands. The time continued for bringing in the same till first June next.


10.
At what rate are these Certificates negociated?


10.
At what rate are those Certificates negociated?
}
No demand for such—the day of redemption being too distant.


11.
What is the conjectured amount of Certificates in Virga. issued by Continental officers? and at what rate are they negociated?


11.
What is the conjectured amount of Certificates in Virginia issued by Cont. Officers and at what are they negociated?
}
About £100,000. has been issued to Cont. Officers in Certificates, and others daily issuing—negociated from 2. to 4. for 1. Those issued by them cannot be ascertained.


12.
What is the conjectured amount of Certificates issued by the State for continental purposes? and at rate negociated?


12.
What is do. of do. issued by the State for Continental purposes? & at what are they negociated?
}
The Auditors of public Accounts can only answer these, who are much engaged at present. The debits are supposed to be very large.


13.
What is the amount of debits in the Auditor’s Office agst. the U.S. for advances made by Virginia independent of the Requisitions of Congress?


13.
What is the amount of debits vs. the U.S. for advances made by Virginia independent of requisitions of Congress?
}



14.
What is the amount of credits independent of the same?


14.
What is do. of Credits independent of the same?
}


15.
In what degree and at what times is there a prospect of payments under the Requisition of 8 million for the current year?



15.
In what degree and at what times, is there prospect of payments under the requisition of 8. Million for the Current Year?
}
No probability soon. Taxes for the Current year are not payable till first May & those chiefly commutable for; as you will observe by the Gazette of the 1st Feby.


16.
What appears from the returns to be the aggregate valuation of lands made under the act of Jany. 1. 1782 directing the same?


16.
What appears from the Returns to be the aggregate valuation of Lands, made under the Act of July 1st. 1782. directing the same?
}
£6,042,401 .. 2 .. 5. N.B. Eight Counties have made no returns.


17.
Is the valuation deemed pretty true on the whole and pretty equal among individuals?


17.
Is the valuation deemed pretty true on the whole? and pretty equal among Individuals?
}
Very unequal, especially among Individuals, a law passed last Session for equalizing the land Tax, is intended to remedy the Evil complained of.


18.
What is the computed number of White inhabitants?


18.
What is the computed number of White Inhabitants in Virginia?
}
Many of the Returns did not distinguish between the Whites & blacks so that this cannot be at present answered.


19.
What of Black do?


19.
What of black do?
}
About 230,000.


20.
What is the amount of the losses from the Enemy returned under the act of June 6. last


20.
What is the Amt. of losses returned under the Act of June 6th last?
}
Returns not yet fully made.


